Citation Nr: 1629521	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a renal disorder, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to a rating greater than 10 percent for cervical spine disability.

7.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had honorable active service in the U.S. Navy from June 1966 to August 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from March 2012 rating decision and January 2013 notification letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared before the undersigned at a Board hearing at the RO in January 2016, and a transcript has been associated with the record.  

The issues of entitlement to service connection for hypertension, entitlement to an increased rating for the cervical spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1969 rating decision denied service connection for hypertension on the basis that there was no disability found, and the Veteran did not appeal, such that the decision became final.
 
2.  Evidence received since the November 1969 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  

3.  The evidence is at least in equipoise as to whether the Veteran's bilateral upper extremity peripheral neuropathy is caused by his service-connected diabetes mellitus.

4.  The evidence is at least in equipoise as to whether the Veteran's bilateral lower extremity peripheral neuropathy is caused by his service-connected diabetes mellitus.  

5.  The evidence is at least in equipoise as to whether the Veteran's renal disorder is caused by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The November 1969 rating decision that denied entitlement to service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, bilateral upper extremity neuropathy is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, bilateral lower extremity neuropathy is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, a renal disability is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable outcome, the Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

The RO denied the Veteran's claim of service connection for hypertension in a November 1969 rating decision, finding that there was no indication hypertension was present.  The Veteran did not timely file an appeal.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the November 1969 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  For example, in a June 2011 medical record the Veteran was prescribed increased medication to control his hypertension.  This new evidence addresses the reason for the previous denial; that is, a current disability.  Accordingly, the claim is reopened. Because additional development is required before a decision can be made on the merits, the reopened issue of entitlement to service connection for hypertension is addressed in the remand portion of this decision.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a). 

The Veteran's diabetes mellitus is service connected, and rated as 10 percent disabling from December 9, 2011.

Peripheral Neuropathy

The Board will address the bilateral upper and lower extremities peripheral neuropathy together because of the similar fact patterns involved.  

Nerve conduction study in March 2011 was abnormal, consistent with a diagnosis of severe peripheral neuropathy.  The doctor indicated that this was consistent with the Veteran's history of diabetes mellitus or past chemical exposure.

In June 2011 S. Diaz, M.D. noted that the Veteran possibly had neuropathy which may be related to his diabetes.  

In an October 2011 VA examination the Veteran was diagnosed as having diabetic peripheral polyneuropathy of the bilateral lower, and bilateral upper extremities.  The examiner opined that this was less likely than not related to the Veteran's lumbar spine condition.  The examiner, however, also opined that it was at least as likely as not related to the Veteran's diabetes mellitus.

In November 2012, the VA examiner opined that the Veteran's peripheral neuropathy was most likely due to chemotherapy for his colon cancer.  The examiner reasoned that the Veteran had been diagnosed as having peripheral neuropathy in 2011, but underwent chemotherapy in 2007-2008.

At the January 2016 hearing, the Veteran and his wife clarified that the Veteran experienced problems with his hands and feet prior to undergoing chemotherapy.  As such, the November 2012 negative VA nexus opinion that the chemotherapy caused the peripheral extremities polyneuropathy, rather than the diabetes mellitus, is inadequate as it is based on an inaccurate factual premise.

Although there is also evidence suggesting that there is not a nexus to service for the bilateral peripheral neuropathy of the upper and lower extremities, the Board finds that there is at least an equipoise of the evidence, such that resolving reasonable doubt in the Veteran's favor, service connection for peripheral neuropathy of the bilateral upper and lower extremities is granted.

Kidney, renal, disorder

The medical evidence shows that the Veteran underwent a right radical nephrectomy in 1998, and a left partial nephrectomy for renal cell carcinoma in 2005; however, his claim concerns the functioning of the remaining partial left kidney.

At the November 2012 VA examination for renal failure the examiner opined that the Veteran's renal disability was most likely due to having nephrectomies for kidney cancer.  

March 2016 medical document from Tyler Nephrology Associates indicated that the Veteran suffered from chronic renal disorder due to diabetes mellitus, type II.  Here, the diagnosis includes reference to the etiology of the renal disability.

As such, the favorable and unfavorable evidence is in equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for a kidney disorder, diagnosed as chronic renal disorder is granted. 


ORDER

The application to reopen the claim of entitlement to service connection for hypertension is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a renal disorder is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

Hypertension

Private medical records show that in June 2011 the Veteran was prescribed an increased dosage of medication for his hypertension.  Medical records also make clear that the renal disorder, diabetes mellitus and hypertension are comorbid conditions.  In light of the grant of service connection for the Veteran's renal condition, a medical opinion as to whether the Veteran's hypertension is caused or worsened by his service-connected diabetes mellitus or renal condition is necessary.  As such, remand for a VA examination is necessary.

Cervical Spine

The most recent VA examination for the Veteran's cervical spine was in 2011, and in light of the passage of time and apparently worsening symptoms, remand for a VA examination and opinion addressing the current severity of the Veteran's cervical spine disability is necessary.

TDIU

At the January 2016 hearing the Veteran described how his service-connected disabilities interfered with and prevented him from working.  This included difficulty with his fine motor skills, and pain caused by sitting or standing too long, or lifting too much weight.  The claim for a TDIU is intertwined with the decisions to grant entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, and a renal disorder, and remand of the issues of entitlement to service connection for hypertension and for an increased rating of the cervical spine.  As such, the issue of entitlement to a TDIU is remanded for an opinion as to the Veteran's ability to obtain and retain employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant outstanding VA treatment records. 

2.  Schedule the Veteran for a VA examination for his hypertension.  The examiner should be provided access to the electronic claims record, to include VBMS and Virtual VA and should indicate that the record has been reviewed. 

Following record review and all necessary testing, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that:

(a) hypertension was incurred in or related to service, to include exposure to herbicides or was (i) caused by or (ii) aggravated (chronically worsened) by service-connected diabetes mellitus or renal disorder.

3.  Schedule the Veteran for a VA examination to determine the severity of his cervical spine disability and his unemployability.  The examiner(s) should be provided access to the electronic claims record, to include VBMS and Virtual VA and should indicate that the record has been reviewed. 

Following record review and all necessary testing, the examiner(s) should evaluate the current severity of the Veteran's cervical spine disability according to the most recent worksheet for rating disabilities of the spine. Functional impairment of the cervical spine, to include on weight bearing, should be addressed.

This evaluation should include a determination of the functional impairment that is due to the Veteran's service-connected disabilities alone, and related impact on his ability to obtain and retain work.  

The examiner(s) should provide a complete rationale for all opinions expressed.

4.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


